—Appeals by the defendant from two judgments of the County Court, Orange County (Berry, J.), both rendered December 7, 1992, convicting him of forgery in the second degree and petit larceny under Superior Court Information No. 92-00594, and attempted burglary in the second degree under Superior Court Information No. 92-00662, upon his pleas of guilty, and imposing sentences.
*243Ordered that the judgments are affirmed.
While the presentence report indicates that the defendant had been physically and sexually abused as a child and that he had been hospitalized on numerous occasions for suicidal and homicidal ideations, including a two-month stay at Middletown Psychiatric Center only months prior to his commission of the instant crimes, there is no basis to support the conclusion that at the time of the plea proceedings, the defendant lacked the capacity to understand the proceedings against him or that he was unable to assist in his defense (see, CPL 730.10 [1]; People v Johnston, 186 AD2d 680; People v Rogers, 163 AD2d 337). The defendant’s responses to the court’s questions at his plea allocutions, when taken as a whole, do not indicate that he was incapacitated. Accordingly, the failure of the County Court to sua sponte order a competency hearing pursuant to CPL 730.10 did not constitute error. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.